Citation Nr: 1421897	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether a May 2, 2001, rating decision assigning a 100 percent rating for paranoid schizophrenia effective from January 6, 1999, should be revised on the grounds of clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In the December 2009 determination letter, the RO informed the Veteran that she did not submit a timely notice of disagreement with a May 2, 2001, rating decision that assigned an effective date of January 6, 1999, for the assignment of a 100 percent rating for paranoid schizophrenia.  In a December 2009 notice of disagreement with that determination, the Veteran's representative alleged that CUE existed in the RO's May 2, 2001, rating decision, which would then eliminate the time requirements to appeal.  

This matter was the subject of a February 2013 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is contained in the Virtual VA claims file.  A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents, other than what is already contained in the paper claims file, pertinent to the present appeal.

The issue of CUE in an April 1992 rating decision was raised by the Veteran's representative in an April 2013 letter.  However, that matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT
 
1.  The Veteran's original claim was filed in December 1990.  In an April 1992 rating decision, the RO granted service connection for a psychiatric disability (then diagnosed as psychological factors affecting musculoskeletal condition with somatoform pain disorder) and assigned a 30 percent rating effective from December 10, 1990.  

2.  The only correspondence received from the Veteran within one year after notice of the April 1992 RO rating decision was a May 1992 letter stating that she had received the April 1992 letter granting her a service-connected disability rating of 40 percent (this was the combined rating for four separate service-connected disabilities, including psychiatric disability rated as 30 percent disabling).  She also indicated that she did not want to receive the VA compensation because she wanted to continue to receive military retirement pay.  She did not express any disagreement with the disability rating or effective date of the grant of service connection for her service-connected disability.

3.  A sympathetic reading of the error as contended by the Veteran's representative would manifestly have constituted CUE in the May 2, 2001, rating decision if the claimed error were substantiated in the record.  This CUE would arise from the fact that (a) if an appeal had been filed in 1991 (or during the one-year period after April 1992 RO rating decision), the rating period for consideration would date back to December 1990, and (b) it is manifestly obvious from evidence of record that the Veteran was 100 percent disabled due to psychiatric disability prior to January 6, 1999.  


CONCLUSIONS OF LAW

1.  The Veteran did not file an appeal in 1991 or in the one-year period after notice of an April 1992 rating decision that granted a December 1990 claim for service connection for psychiatric disability with a 30 percent rating effective from December 10, 1990.  See 38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for a finding of CUE in the May 2, 2001, rating decision are not met.  38 C.F.R. § 3.150 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this case as a matter of law.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions. See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).


Laws and Regulations

"Previous determinations which are final and binding. . . will be accepted as correct in the absence of [CUE]."  38 C.F.R. § 3.105(a).  To initiate a request for revision, a claimant must file a CUE motion that collaterally attacks a final decision by an RO or the Board.  See Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To establish CUE in a final rating decision, a claimant must show that (1) either the facts known at the time were not before the adjudicator or that the law then in effect was incorrectly applied, and (2) had the error not been made, the outcome would have been manifestly different. Grover v. West, 12 Vet. App. 109, 112 (1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE claim.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005). See also 38 C.F.R. §§ 3.105(a) (RO CUE), 20.1403 (Board CUE).

The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error ... that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (adopting Court of Appeals for Veterans Claims (Court) interpretation of 38 C.F.R. § 3.105).

The failure to raise a specific allegation of clear and unmistakable error "does not waive such a claim--it only delays its adjudication to a time when it is properly raised."  See Andrews v. Principi, 18 Vet. App. 177 (2004), aff'd sub nom. Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).

Both the Court and the Federal Circuit have addressed the specificity requirement necessary for CUE motions. In Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001), the Federal Circuit instructed that a CUE movant must describe the alleged error "with some degree of specificity" and must "provide persuasive reasons 'as to why the result would have been manifestly different but for the alleged error.' " Id. at 1355 (quoting Fugo v. Brown, 6 Vet. App. 40, 44 (1993)); see also Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); 38 C.F.R. § 20.1404(b) (A sufficiently pled CUE motion must "set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error."). 

In Andrews, the Federal Circuit reiterated that "CUE claims must be pled with specificity," 421 F.3d at 1282, but elaborated upon this standard by stating that VA's duty to sympathetically read a veteran's CUE motion to discern all potential claims is antecedent to a determination of whether a CUE claim has been pled with specificity.  See Andrews, 421 F.3d at 1283.

A sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent.  Andrews does not shift the burden onto the Secretary to imagine ways in which the original decision might be defective.  See Acciola v. Peake, 22 Vet. App. 320 (2008).  The proper remedy for the Board, when confronted with an inadequately plead CUE claim, whether that claim collaterally attacks a Board decision, see 38 C.F.R. § 20.1404(b), or an RO decision, see 38 C.F.R. § 3.105(a), is to dismiss that challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).


Analysis

As noted, this matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the December 2009 determination letter, the RO informed the Veteran that she did not submit a timely notice of disagreement with a May 2, 2001, rating decision that granted a 100 percent rating for paranoid schizophrenia effective from January 6, 1999.

As an initial matter, the Board finds that the Veteran did not submit a notice of disagreement within one year of May 22, 2001, notice of the May 2, 2001, rating decision.  In undated correspondence received during that time frame, she sought "back pay" from February 1999 to July 2000, which was a benefit that was already authorized by reason of an effective date of January 6, 1999, for the rating of 100 percent.  Notably, within the one year after the May 2001 decision, the Veteran did not allege that an earlier effective date for a 100 percent rating was warranted, identify an earlier date of claim for an increased rating, or introduce new and material evidence that would raise a reasonable possibility of substantiation of an award of an earlier effective date for the 100 percent rating for psychiatric disability.  Thus, the May 2, 2001, rating decision is final.  See 38 U.S.C.A. § 7105 (filing of notice of disagreement and appeal); 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).  

The May 2, 2001, rating decision may be revised, however, if there is a finding of CUE.  38 C.F.R. § 3.105(a).

In response to the RO's December 2009 letter, the Veteran's representative wrote that same month that the Veteran was "mentally ill in 1991 and was granted 70 percent for her disability," and that "[i]n 2001 [t]he VA granted her 100% back to 1999 even though her appeal was filed in 1991."  (Emphasis added.)  On these factual premises, the representative averred that the "VA committed a CUE in the dates of rating" and that the fact that the VA committed a CUE in the dates of rating eliminated her requirements to meet any time deadline.  There has been no other specific allegation of error of fact or law in the May 2, 2001, rating decision.  

A sympathetic reading of the error as contended by the Veteran's representative would manifestly have constituted CUE in the May 2, 2001, rating decision if it were substantiated in the record.  This CUE would arise from the fact that (a) if an appeal had been filed in 1991 (or during the one year after notice of the April 1992 RO rating decision), the rating period for consideration would date back to December 1990, and the fact that (b) it is manifestly obvious from evidence of record that the Veteran was 100 percent disabled due to psychiatric disability prior to January 6, 1999.  As a result, if the claimed error were substantiated, the result would have been manifestly different-an effective date earlier than January 6, 1999, for a 100 percent rating for psychiatric disability would have been warranted.  Thus, the Veteran's representative has raised a sufficient pleading of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (CUE); see also 38 U.S.C.A. § 5110; C.F.R. § 3.400 (the effective date of an original award of compensation to the veteran shall be the day following the Veteran's discharge or release if application therefor is received within one year from such date of discharge or release); Fenderson v. West, 12 Vet. App. 119 (1999) (a claim placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved is an original claim as opposed to a new claim for increase).

Because a sufficient pleading of CUE has been raised, dismissal of the CUE motion without prejudice to refiling is not warranted.  

An appeal is initiated by filing a notice of disagreement within one year of notice of an RO determination.  The Federal Circuit has issued an opinion upholding 38 C.F.R. § 20.201, which is the VA regulation that defines what constitutes a proper notice of disagreement.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A notice of disagreement must express disagreement with a determination by the RO and a desire to contest the result.  An NOD or an appeal may be filed by a claimant or his representative, and in the case of a court appointed fiduciary, the fiduciary may file.  38 C.F.R. § 20.201.  

On review of the claims file, the Board notes that the Veteran's original compensation claim was filed in December 1990.  In an April 1992 rating decision, the RO granted service connection for a psychiatric disability (then diagnosed as psychological factors affecting musculoskeletal condition with somatoform pain disorder) and assigned a 30 percent effective from December 10, 1990.  Thus, an appeal could not have been filed in 1991, as the rating decision granting service connection and initial rating had not yet been promulgated.

Moreover, the only correspondence received from the Veteran within one year after notice of the April 1992 rating decision was a May 1992 letter.  In that letter, she noted that she had received April 1992 letter that granted her a service-connected disability rating of 40 percent (the combined rating for four separate service-connected disabilities, including the rating of 30 percent for psychiatric disability as then diagnosed).  She stated that she did not want to receive VA compensation because she wanted to continue to receive military retirement pay.  She did not express any disagreement with the disability rating or effective date for the grant of service connection for her psychiatric disability.   Thus, nothing meeting the criteria for a notice of disagreement was received within one year of the April 1992 rating decision, and no appeal was initiated.  See 38 U.S.C.A. § 7105.

There was also no evidence or information received that was pertinent to her psychiatric disability within one year of the issuance of the April 1992 rating decision.  Thus, new and material evidence was not received within one year of the April 1992 rating decision.

Based on the foregoing, an appeal was never filed, and new and material evidence was not received within one year of the April 1992 rating decision.  Thus, the Board finds that the April 1992 rating decision is final.  See 38 U.S.C.A. § 7105 (filing of notice of disagreement and appeal; 38 C.F.R. § 3.156(b) (new and material evidence-pending claim). 

The Board concludes that the allegation of the Veteran's representative (that in 1991 the Veteran was rated as 70 percent disabled and filed an appeal) to be factually and legally erroneous.  There was no rating decision to be appealed in 1991, and the initial rating assigned to the service-connected psychiatric disability was 30 percent.  There was also no appeal of the April 1992 rating decision.  As such, the Board finds that the claimed errors did not occur and therefore cannot form the basis of a finding of CUE.  Accordingly, the Board concludes that there was no clear and unmistakable error in the May 2001 rating decision that assigned a 100 percent rating effective from January 6, 1999.

Although the Veteran and her representative have cited the award of SSA disability benefits in the mid-1990s in reference to adjudication of the CUE claim, the Board finds that obtaining those records is not necessary for adjudication.  The SSA determinations were not of record at the time of the May 2, 2001, rating decision at issue.  See Fugo v. Brown, 6 Vet. App. 40 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).  The Board also notes that the Veteran specifically wrote in September 1991 that she was not receiving SSA benefits.  As such, the RO would not have been on notice that there were such records available.  Moreover, the Board observes that the SSA records would not change the fact that there was no appeal filed in 1991, that the initial rating was 30 percent, and that the April 1992 rating decision was not appealed.  Even if the SSA records demonstrated a worsening of symptoms in the 1990s, there was no pending appeal, and a new claim was not filed until January 6, 1999.  

The Board can discern no other legally sufficient allegation of CUE in the May 2, 2001, rating decision.  The Veteran and her representative were specifically asked, but were unable to allege any other specific CUE during the Veteran's February 2013 Board hearing before the undersigned.  Moreover, the Veteran's representative asked to submit a brief in support of the CUE claim after the February 2013 Board hearing, but in an April 2013 brief, CUE was not alleged in the May 2, 2001, rating decision.  Instead, her representative alleged CUE in the April 1992 rating decision.  As noted above, the matter of whether there is CUE in the April 1992 rating decision is not currently within the Board's jurisdiction and is referred to the RO for appropriate action. 


ORDER


The appeal as to whether there was CUE in a May 2, 2001, rating decision that assigned an effective date of January 6, 1999, for a 100 percent rating for PTSD, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


